Citation Nr: 0607984	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  02-21 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for generalized anxiety 
disorder with chronic dysthymia.

2.  Entitlement to service connection for hypertension, 
claimed as chronic high blood pressure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1955 to August 1957.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a June 2002 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.


FINDINGS OF FACT

1.  The veteran's generalized anxiety disorder with chronic 
dysthymia has not been linked to active service.

2.  The veteran's hypertension, claimed as high blood 
pressure, has not been linked to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for generalized 
anxiety disorder with chronic dysthymia have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  The criteria for service connection for hypertension, 
claimed as high blood pressure, have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  

The veteran, who has been diagnosed with generalized anxiety 
disorder with chronic dysthymia and hypertension, contends 
that both began during active service.

The Board acknowledges that there are no service medical 
records in the claims folder.  VA requested the veteran's 
service medical records from the National Personnel Records 
Center (NPRC) in June 2001.  A September 2001 response 
indicates that those records were destroyed in a fire.  VA 
made a second request for the veteran's service medical 
records and medical treatment records in the custody of the 
Office of the Surgeon General (SGO) in January 2002, with a 
note that if no service medical records or SGOs were found, 
to search for sick/morning reports.  The NPRC reported in May 
2002 that no service medical records or SGOs had been found, 
but copies of all applicable sick and/or morning reports had 
been mailed.  

In cases where the veteran's service medical records are 
unavailable through no fault of his own, there is a 
"heightened duty" to assist him in the development of the 
case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened 
duty includes the obligation to search for alternate medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  

The veteran provided testimony in April 2003 that he had been 
hospitalized for "nerves" at the Fort Jackson hospital 
sometime in April 1956.  VA attempted to obtain these 
alternate records in March 2004.  An April 2005 response from 
the NPRC indicated that there are no service medical records 
on file and that no service records for the Army exist after 
April 1953.  The NPRC also indicated that a prior search of 
morning reports for 1956 was negative.  A morning report with 
an ending date of March 16, 1956 had previously been 
associated with the claims file, however.  A notation at the 
bottom of the report indicates that it was the final morning 
report and contains no indication that the veteran was 
hospitalized.

In addition to the lack of medical evidence that the veteran 
suffered from either generalized anxiety disorder with 
chronic dysthymia or hypertension during service, there is no 
evidence of record to suggest that the veteran has manifested 
persistent symptoms of either disability since service.  Nor 
is there evidence linking these diagnosed conditions to his 
active service.  

In April 2003, the veteran testified that he did not seek 
treatment for high blood pressure or hypertension after he 
was discharged in 1957, but began receiving treatment for his 
blood pressure in 1967.  The earliest available medical 
evidence of record indicating that the veteran suffers from 
hypertension, however, is a May 2000 VA Medical Center (VAMC) 
progress note.  The veteran also testified that his 
hypertension has never been associated with service.  See 
April 2003 transcript.  

The veteran also testified that he did not begin treatment 
for depression and anxiety until 1999, and indicated that no 
one had ever associated any psychiatric problems with 
service.  See April 2003 transcript.  It was not until an 
initial psychiatric evaluation conducted at the VAMC in June 
2001 that the veteran was diagnosed with generalized anxiety 
disorder with dysthymia.  At that time, the veteran reported 
being depressed and anxious most of his life, and related an 
incident when he was removed from school due to depression 
and anxiety at the age of 14.  He denied any history of in-
patient hospitalization to psychiatry.  

The veteran contends that anxiety and depression were 
improperly inferred to have pre-existed service, and that he 
has been denied service connection for generalized anxiety 
disorder with chronic dysthymia on the basis that he suffered 
from these symptoms prior to active duty.  The basis of 
denial, however, was lack of evidence showing a connection 
between the current diagnosis and service.  See June 2002 
rating decision.  

The evidence of record does not support the claim for 
entitlement to service connection for either generalized 
anxiety disorder with chronic dysthymia or hypertension.  
Although the veteran has been diagnosed with generalized 
anxiety disorder with chronic dysthymia and hypertension, the 
record lacks evidence of a nexus between the current 
disabilities and any injury or disease incurred in service.  
As the preponderance of the evidence is against the claims, 
the benefit-of-reasonable doubt rule is inapplicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103(2005).  

The veteran's appeal originates from an April 2001 claim for 
service connection for chronic nervous condition and chronic 
high blood pressure.  The issues were remanded in February 
2004 in order to effect compliance with the duties to notify 
and assist.  Specifically, the Board determined that further 
evidentiary development was needed in the form of obtaining 
service and VA medical records.  

Pursuant to the remand, the veteran was advised of the 
necessary evidence to substantiate his claim; that the RO 
would assist him in obtaining additional information and 
evidence; of the responsibilities on both his part and VA's 
in developing the claim; and of the need to provide any 
evidence in his possession that pertains to the claim.  See 
March 2004 RO letter.  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. At 187.  

Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  This notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. 

Here, the veteran was given notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.   

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, VA attempted 
to obtain the veteran's service medical records, which were 
found to have been destroyed in a fire.  VA thereafter sought 
to obtain alternate records.  All applicable sick and morning 
reports were obtained and associated with the claims file, as 
were the veteran's VA records.  VA has no duty to obtain a 
medical examination or opinion in this case, as there is no 
evidence that the veteran has manifested persistent symptoms 
of either disability since service, and there is no competent 
evidence of record linking any current disability to service.  
See Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for generalized anxiety 
disorder with chronic dysthymia is denied.

Entitlement to service connection for hypertension, claimed 
as chronic high blood pressure, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


